ACCEPTED
                                                                                      03-14-00735-CV
                                                                                              7054838
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 9/23/2015 3:18:57 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           NO. 03-14-00735-CV

                                                      FILED IN
                                               3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS        AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS9/23/2015 1:00:00 PM
                         AUSTIN, TEXAS           JEFFREY D. KYLE
                                                       Clerk


                           ENTERGY TEXAS, INC.
                                            Appellants,

                                     v.

                  PUBLIC UTILITY COMMISSION OF TEXAS
                                           Appellee.




     Appeal from the 353rd Judicial District Court, Travis County, Texas
               The Honorable John K. Dietz, Judge Presiding


TEXAS INDUSTRIAL ENERGY CONSUMERS’ ORAL ARGUMENT EXHIBIT BOOK

                           SEPTEMBER 23, 2015

                                      Rex D. VanMiddlesworth
                                      rex.vanmiddlesworth@tklaw.com
                                      State Bar No. 20449400
                                      Benjamin Hallmark
                                      benjamin.hallmark@tklaw.com
                                      State Bar No. 24069865
                                      THOMPSON & KNIGHT LLP
                                      98 San Jacinto Blvd., Suite 1900
                                      Austin, TX 78701
                                      Telephone: (512) 469-6100
                                      Facsimile: (512) 469-6180
                                      ATTORNEYS FOR APPELLEE
                                      TEXAS INDUSTRIAL ENERGY
                                      CONSUMERS
                                         INDEX

ETI’s Projected Cost Increases are Based on Buying More Electricity ........................1

ETI’s Capacity Cost Projections are Based on 14 Moving Parts...................................2
                               CERTIFICATE OF SERVICE

I certify that on the 23rd day of September, 2015, the foregoing document was filed with the
Clerk of the Court, and that a true and correct copy was served on the following lead counsel for
all parties listed below via e-mail:

Counsel for Entergy Texas, Inc.              Marnie A. McCormick
                                             Patrick J. Pearsall
                                             Duggins Wren Mann & Romero, LLP
                                             600 Congress Ave., Ste. 1900
                                             Austin, Texas 78701
                                             512.744.9300
                                             512.744.9399 (fax)
                                             mmccormick@dwmrlaw.com
                                             ppearsall@dwmrlaw.com

Counsel for the Public Utility               Elizabeth R. B. Sterling
Commission of Texas                          Megan M. Neal
                                             Environmental Protection Division
                                             Office of the Attorney General
                                             P.O. Box 12548
                                             Austin, Texas 78711-2548
                                             512.463.2012
                                             512.457.4616 (fax)
                                             elizabeth.sterling@texasattorneygeneral.gov

Counsel for Office of Public Utility         Sara J. Ferris
Counsel                                      Office of Public Utility Counsel
                                             1701 N. Congress Ave., Ste. 9-180
                                             P.O. Box 12397
                                             Austin, Texas 78711-2397
                                             512.936.7500
                                             512.936.7520 (fax)
                                             Sara.ferris@opuc.texas.gov
Counsel for State Agencies   Katherine H. Farrell
                             Assistant Attorney General
                             Administrative Law Division
                             Energy Rates Section
                             Office of the Attorney General
                             P.O. Box 12548, MC 018-12
                             Austin, Texas 78711-2548
                             512.475.4237
                             512.320.0167 (fax)
                             katherine.farrell@texasattorneygeneral.gov

Counsel for Cities           Daniel J. Lawton
                             The Lawton Law Firm, P.C.
                             12600 Hill Country Blvd.,
                             Ste. R-275
                             Austin, TX 78738
                             512.322.0019
                             855.298.7978 (fax)
                             dlawton@ecpi.com



                             /s/ Benjamin Hallmark
EXHIBIT 1
                       ETI’s Projected Cost Increases Assume
                             ETI Buys More Electricity




                   Test Year vs. Rate Year Power Capacity Quantities

                                          (MW-Months)

                Purchase                                Test Year               [Projected Future]
                                                                                    Rate Year



Third Party Purchases                                      5,884                        12,834

Affiliate Purchases (both Legacy and                      21,670                        21,711
Other) Under MSS-4

Reserve Equalization Under MSS-1                           8,309                        5,262

Total                                                     35,863                        39,807


  Source: AR Part I, Binder 5, Item 185 (Proposal for Decision at 99-100).
  Note: ETI’s future period began 30 days prior to the actual rate year in this case.
EXHIBIT 2
                  ETI’s Capacity Cost Projections are Based
                            on 14 Moving Parts

              ETI’s Projected June 2012 – May 2013 Capacity Costs
Third-Party Contracts

                                                                                 xxxxxxxx
1. ConocoPhillips-SRW
                                                                               xxxxxxxxxx
2. Dow Pipeline
                                                                               xxxxxxxxxx
3. Frontier
                                                                               xxxxxxxxxx
4. ETEC
                                                                               xxxxxxxxxx
5. Calpine
                                                                               xxxxxxxxxx
6. SRMPA
Total Third Party Capacity Contracts                                            69,061,200

Affiliate Contracts

                                                                                 xxxxxxxx
1. XXXXXXX
                                                                             xxxxxxxxxxx
2. XXXXXXX
                                                                             xxxxxxxxxxx
3. XXXXXXX
                                                                             xxxxxxxxxxx
4.   XXXXXXX
                                                                             xxxxxxxxxxx
5.   Perryville
                                                                             xxxxxxxxxxx
6.   Calcasieu
                                                                                 xxxxxxxx
7. EAI WBL
Total Affiliate Capacity Contracts                                             188,430,917

Reserve Equalization (MSS-1)                                                    18,317,367



Total Capacity Charges                                                         275,809,484

Source: AR Part II, Binder 35, ETI Ex. 34A (Direct Testimony of Robert R. Cooper, Exhibit
RRC-1 (CONFIDENTIAL 32)) (the confidential portions have been redacted); see also AR Part
II, Binder 35, ETI Ex. 34 (Direct Testimony of Robert R. Cooper ) at 9, 21-22; AR Part I, Binder
5, Item 185 (Proposal for Decision) at 97-100; AR Part IV, Binder 43, Vol. D (Tr. at 661, 704-
705, Apr. 26, 2012); AR Part IV, Binder 43, Vol. G (Tr. at 1046, Apr. 30, 2012).